Case 7:20-cr-00618-VB Document 40 Filed 02/24/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ae x
UNITED STATES OF AMERICA
. ORDER
NOEL LUIS EDWARDS, ; 20 CR 618-1 (VB)
Defendant. :
ec ee ee ee a x

Sentencing in the above matter is scheduled for May 3, 2021, at 3:00 p.m, The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his ot her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: February 24, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
